 1                                                THE HONORABLE RICHARD A. JONES
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR19-070RAJ
 8                                                )
                     Plaintiff,                   )
 9                                                )   ORDER GRANTING UNOPPOSED
                v.                                )   MOTION TO CONTINUE TRIAL AND
10                                                )   PRETRIAL MOTIONS DATES
     KURTIS HOLBROOK,                             )
11                                                )
                     Defendant.                   )
12                                                )
13          THIS MATTER having come before the Court on defendant’s unopposed

14   motion for a continuance of the trial and the pretrial motions due date, and the Court
     having considered the facts set forth in the motion, the speedy trial waiver executed by
15
     defendant, and the records and files herein, the Court finds as follows:
16
            The Court finds that the ends of justice will be served by ordering a continuance
17
     in this case, that a continuance is necessary to ensure adequate time for effective case
18
     preparation, and that these factors outweigh the best interests of the public and
19
     defendant in a speedy trial.
20          1. A failure to grant the continuance would deny defense counsel the reasonable
21   time necessary for effective preparation, taking into account the exercise of due
22   diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
23   to grant a continuance in the proceeding would be likely to result in a miscarriage of
24   justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).

25          2. The ends of justice will be served by ordering a continuance in this case, as a

26   continuance is necessary to ensure adequate time for the defense to effectively prepare


       ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
        MOTION TO CONTINUE TRIAL                                    1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DATES                                     Seattle, Washington 98101
       (Kurtis Holbrook; CR19-070RAJ) - 1                                        (206) 553-1100
     for trial. All of these factors outweigh the best interests of the public and defendant in
 1
     a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 2
            IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to
 3
     Continue Trial Date and Pretrial Motions Deadline (Dkt. #16) is GRANTED. The
 4
     trial date shall be continued from June 24, 2019, to November 4, 2019. All pretrial
 5
     motions, including motions in limine, shall be filed no later than September 9, 2019.
 6          IT IS FURTHER ORDERED that the resulting period of delay from the date of
 7   this order to the new trial date of November 4, 2019, is hereby excluded for speedy
 8   trial purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
 9          DATED this 15th day of May, 2019.
10
11
                                                       A
12                                                     The Honorable Richard A. Jones
                                                       United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
        MOTION TO CONTINUE TRIAL                                     1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DATES                                      Seattle, Washington 98101
       (Kurtis Holbrook; CR19-070RAJ) - 2                                         (206) 553-1100
